MEMORANDUM OPINION

                                            No. 04-11-00062-CV

                                          IN RE Hector MELLO

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:         Karen Angelini, Justice
                 Sandee Bryan Marion, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: March 16, 2011

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 26, 2010, relator Hector M. Mello filed a petition for writ of mandamus,

seeking to compel the trial court to rule on his “writ of replevin” that was filed in Cause No.

2005-CI-18191. However, the record indicates the case was closed in 2006 after the trial court

granted a final default judgment. Therefore, the trial court did not have a ministerial duty to rule

on a “writ of replevin” that was filed after the case was closed.

           Accordingly, relator’s petition for writ of mandamus is DENIED. See TEX. R. APP. P.

52.8(a).

                                                                     PER CURIAM



           1
           This proceeding arises out of Cause No. 2005-CI-18191, styled State of Texas v. Four Thousand One
Hundred Fifty-Five Dollars ($4,155.00) United States Currency, in the 57th Judicial District Court, Bexar County,
Texas, the Honorable Antonia Arteaga presiding.